Citation Nr: 1448323	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-29 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1961 to June 1965.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This case was previously before the Board in August 2013.  The Board remanded the matter, in part, to obtain a VA examination and opinion as to the nature and etiology of each respiratory disorder diagnosed by the VA examiner, including whether the disorder was caused by exposure to asbestos.  The case was returned to the Board for appellate consideration.  

As discussed below, the Veteran was not provided with an adequate VA examination, thus the remand directive was not accomplished and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran contends that the respiratory disorder was caused by exposure to asbestos during active service.  In the December 2010 rating decision, VA noted that the DD Form 214 shows that the Veteran served in the United States Navy as a Machinist Mate, which would likely have required the type of work associated with an increased risk for exposure to asbestos; therefore, the VA finds that the Veteran was exposed to asbestos during active service.
 
In August 2013, the Board remanded the issue on appeal in order to obtain updated VA Medical Center (VAMC) treatment records and to ask the Veteran to identify all private medical care providers that have treated or evaluated him for his respiratory complaints and, subsequently, to obtain the identified treatment records.  The Board directed the AOJ to, thereafter, provide a VA examination and opinion as to the nature and the etiology of each respiratory disorder diagnosed by the VA examiner, including whether the respiratory disorder was caused by exposure to asbestos.  The Board directed that the issue be readjudicated after the ordered development had been completed.

Pursuant to the Board's remand order, the AOJ obtained updated VAMC treatment records, dated from March 2011 to March 2013.  Additionally, after the Veteran provided the necessary authorization and consent for release of records, the AOJ obtained the private treatment records identified by the Veteran.  

Pursuant to the Board's December 2010 remand order, the Veteran was provided with a November 2013 VA medical examination, with pulmonary function testing (PFT) performed in December 2013, and the medical opinion rendered in December 2013.  The November 2013 VA examiner provided an opinion that the VA examination findings were more consistent with a diagnoses of chronic obstructive pulmonary disease (COPD) and asbestos exposure, rather than asbestosis; however, the VA examiner did not provide an opinion on the nature and etiology of the COPD.  The Board also notes that there is no other competent medical opinion on the etiology of the COPD of record.  Although the Board's August 2013 remand specifically noted that there is conflicting evidence of record regarding whether the Veteran has early asbestos-related interstitial lung disease, the remand also noted that the record contains multiple varying diagnoses of the respiratory disorder (e.g. asthma, emphysema, COPD, dyspnea, pulmonary hypertension, hypoxemia, bronchitis, obstructive sleep apnea, atelectasis, bronchiectasis, and asbestos-related pleural disease).  Given the multiple diagnoses, the Board's remand directive instructed the VA examiner to not only provide an opinion on the nature and etiology of the potential interstitial lung disease, but to provide an opinion on the nature and etiology of each respiratory disorder.  In consideration of the foregoing, the Board finds that the December 2013 VA medical opinion was inadequate because the VA examiner did not provide an opinion on the nature and etiology of the COPD.

In consideration thereof, the Board finds that this appeal must be remanded to obtain an adequate medical opinion that complies with the directives of the Board's August 2013 remand.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Additionally, where VA provides a veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-125 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertaining to the respiratory disorder and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2014).   

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for the respiratory disorder.  After obtaining a completed VA Form 21-4142, obtain the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

3.  Obtain a supplemental medical opinion from the November 2013 VA medical examiner (or another appropriate medical professional, if the November 2013 VA examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer an opinion on the following question: 

Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the COPD is causally or etiologically related to service, to include as secondary to asbestos exposure?

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.  Please explain the basis for the opinion.

5.  Thereafter, readjudicate the claim on the merits.  If the benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. §§  3.158, 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


